Smith, J.
1. In a statutory proceeding by a landlord against a tenant, under sections 3348 and 3366 of the Civil Code (1910), to recover for advances for the making of the crop, where the only defense set out in the counter-affidavit filed by the tenant was a denial of any indebtedness to the landlord, evidence in the nature of a set-off, consisting of several items of indebtedness by the landlord to the tenant, none of them growing out of the contract of rental, was properly excluded by the court.
*354Decided May 12, 1920.
Foreclosure of lien; from city court of Carrollton — Judge Beall. January 26, 1920.
Application for certiorari was denied by the Supreme Court.
Boykin & Boykin, for plaintiff in error.
Smith & Smith, E. T. Steed, contra.
2. There was ample evidence to sustain the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.